NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ANTHONY BROWN,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-118
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 17, 2018.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Howard L. Dimmig, II, Public Defender,
and Victoria Hatfield, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Senior Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.